[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION RE RULING ON DEFENDANTS' CHOWDHURY AND 5C'S MOTION FOR CONTEMPT
The first page of the above Memorandum of Decision dated March 15, 1993 should be corrected to read as follows:
Defendant Taufiqul and 5C's Corporation move this court to hold Attorney John Timbers, counsel for plaintiff CFM, in contempt of court for his refusal to pay court-ordered attorney's fees in the amount of $13,251, exclusive of interest. Attorney Timbers' obligation to pay these fees arises out of Judge Susco's order of August 31, 1990 imposing sanctions of $10,000, and Judge Miano's order of November 13, 1990, imposing sanctions of $3,251.
Holzberg, J.
CT Page 3080